TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00637-CR


Wayne Dymowski, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY

NO. 55,523, HONORABLE LINDA A. RODRIGUEZ, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Wayne Dymowski seeks to appeal the trial court's order overruling of his "motion
for post-conviction relief."  By this motion, Dymowski asked the court to set aside his July 1999
misdemeanor conviction in Hays County cause number 55,523 on the ground that he was not
represented by counsel.
A final conviction may not be set aside on the motion of a party.  Instead, habeas
corpus is the proper procedure by which to attack a final conviction in this State.  See Tex. Code
Crim. Proc. Ann. art. 11.09 (West 1977); Ex parte Schmidt, 109 S.W.3d 480, 483 (Tex. Crim. App.
2003).  Dymowski's motion does not purport to be a petition for writ of habeas corpus.  And if it
were to be construed as a habeas corpus petition, the trial court's ruling is not appealable.  See Ex
parte Gonzales, 12 S.W.3d 913, 914 (Tex. App.--Austin 2000, pet. ref'd).

Finding no basis for the appeal, we dismiss it for want of jurisdiction.


				__________________________________________
				Bea Ann Smith, Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith
Dismissed for Want of Jurisdiction
Filed:   October 28, 2004
Do Not Publish